Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 9-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (2014/0021365).
	Regarding claim 1, Oda discloses a radiographic image detection device comprising: a sensor panel in which pixels that are sensitive to radiation which has been emitted from a radiation generation apparatus and transmitted through a subject and accumulate charge are two-dimensionally arranged and a plurality of signal lines for reading the charge are arranged; a signal processing circuit that reads an analog voltage signal corresponding to the charge from the pixel through the signal line to perform signal processing, and has a plurality of blocks which share the signal processing for each area that is formed by the pixels connected to a plurality of the adjacent signal lines; and a processor configured to control the signal processing circuit such that an irradiation start detection operation and an image reading operation are performed, wherein the irradiation start detection operation reads the charge from the pixel through the signal line from before start of the emission of the radiation and detects the start of the emission of the radiation on the basis of the digital signal corresponding to the read charge, the image reading operation reads the charge from the pixel through the signal line after a pixel charge accumulation period for which the charge is accumulated in the pixel elapses from the start of the 
the processor has a function of switching a power supply state of the block between a first state in which first power is supplied and a second state in which second power lower than the first power per unit time is supplied, the processor switches the power supply state of the plurality of blocks during the irradiation start detection operation, and the processor switches the block from the second state to the first state before a predetermined time necessary for stable operation of the block from a timing when the reading of charge starts in the block. (Oda, Abstract, [0110]-[0114])
	Regarding claim 2, Oda further discloses the signal processing circuit includes a plurality of charge amplifiers each of which is provided for each signal line, is connected to one end of the signal line, and converts the charge from the pixel into the analog voltage signal, a multiplexer that has a plurality of input terminals to which the plurality of charge amplifiers are respectively connected, sequentially selects the analog voltage signals from the plurality of charge amplifiers, and outputs the selected analog voltage signal, and an AD converter that is connected to a stage behind the multiplexer, and performs an AD conversion process of converting the analog voltage signal output from the multiplexer into a digital signal corresponding to a voltage value, one of the blocks includes one multiplexer connected to the plurality of charge amplifiers and one AD converter connected to a stage behind the one multiplexer. ([0100])
	Regarding claim 3, Oda further discloses the processor periodically switches the power supply state of at least one of the plurality of blocks during the irradiation start detection operation. (Oda [0116])
	Regarding claim 9, Oda further discloses the processor switches the power supply state of the block in units of the blocks that are in charge of the areas or in units of the chips. (Oda, [0113])

	Regarding claim 11, Oda further discloses the processor switches the block from the first state to the second state at a timing before reading of the charge starts in another block. (Oda, [0116])
	Regarding claim 12, Oda further discloses the processor switches the block from the first state to the second state at a timing after reading of the charge ends in another block. (Oda [0116])
	Regarding claim 13, Oda further discloses the processor switches the block from the first state to the second state at a timing between intermittent periods in which the charge is read in another block. (Oda, [0116])
	Regarding claim 14, Oda further discloses all of the blocks are set in the first state until the image reading operation starts after the start of the emission is detected, and all of the blocks are set in the first state until one cycle of switching all of the plurality of blocks ends after the start of the emission is detected. (Oda, [0140])
	Regarding claim 15, Oda further discloses the signal line includes a detection channel connected to a detection pixel which is preset for irradiation start detection among the signal lines ([0081] Detection pixels 32A) and a non-detection channel other than the detection channel ([0081] imaging pixels 32B), a detection charge amplifier connected to the detection channel and a non-detection charge amplifier connected to the non-detection channel are mixed in a plurality of charge amplifiers connected to the multiplexer included in the block, and in the irradiation start detection operation, the multiplexer sequentially selects all of the detection charge amplifiers and the non-detection charge amplifiers and outputs the analog voltage signal to the AD converter (Oda, [0139], sequential discharge of all pixels during irradiation start detection).

	Regarding claim 20, Oda discloses a method for operating a radiographic image detection device comprising a sensor panel in which pixels that are sensitive to radiation which has been emitted from a radiation generation apparatus and transmitted through a subject and accumulate charge are two-dimensionally arranged and a plurality of signal lines for reading the charge are arranged, a signal processing circuit that reads an analog voltage signal corresponding to the charge from the pixel through the signal line to perform signal processing, and has a plurality of blocks which share the signal processing for each area that is fonned by the pixels connected to a plurality of the adjacent signal lines, and a processor configured to control the signal processing circuit, the method comprising: an irradiation start detection step of performing an irradiation start detection operation that reads the charge from the pixel through the signal line from before start of the emission of the radiation and detects the start of the emission of the radiation on the basis of the digital signal corresponding to the read charge; and an image reading step of perforning an image reading operation that reads the charge from the pixel through the signal line after a pixel charge accumulation period for which the charge is accumulated in the pixel elapses from the start of the emission of the radiation and outputs a radiographic image which is indicated by the digital signal corresponding to the read charge and is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oda.
	Regarding claim 8, Oda lacks explicit teaching of a plurality of the adjacent blocks that are in charge of the areas adjacent to each other are mounted on the same chip, and a plurality of the chips are provided.
.
Allowable Subject Matter
Claims 4-7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record does not disclose, teach, or fairly suggest “in a case where the number of blocks whose power supply state is periodically switched is two or more, the processor shifts a switching timing of the power supply state of at least two of the two or more blocks” in combination with the subject matter of the parent claim.
Claims 5-7 are dependent on claim 4 and are indicated as containing allowable subject matter based on this dependency.
	Regarding claim 17, the prior art of record does not disclose, teach, or fairly suggest “the processor corrects a temperature drift of the digital signal which is generated by a bias in a temperature distribution in the signal processing circuit due to the switching of the power supply state of the block” in combination with the other limitations of the claim.
	Regarding claim 18, the prior art of record does nto disclose, teach, or fairly suggest, “a switch that selectively switches between the first path and the second path, in the irradiation start detection operation, in a case where power supplied to the charge amplifier during the image reading operation is normal power, the processor causes at least one of the plurality of charge amplifiers to be in a power saving state in which the supply power is lower than the normal power, and the processor controls the switch to select the second path for the charge amplifier in the power saving state” in combination with the other limitations of the claim.
Claim 19 is dependent on claim 18 and is indicated as containing allowable subject matter based on this dependency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884